Citation Nr: 1232450	
Decision Date: 09/20/12    Archive Date: 10/01/12

DOCKET NO.  09-10 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. Schechner, Counsel
INTRODUCTION

The Veteran served on active duty from August 1986 to August 2006.

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  In October 2009, a videoconference Board hearing was held before a Veterans Law Judge; a transcript of the hearing is included in the claims file.  

In December 2009, the Board remanded the matters for further development.  At that time, the matters on appeal also included claims for service connection for right and left leg disabilities.  An interim [August 2011] rating decision granted service connection for fibromyalgia claimed as a right and left leg disability.  Therefore, those matters are no longer before the Board.

In May 2012, the Veteran was informed that the Veterans Law Judge who conducted the October 2009 hearing is no longer with the Board and he was given the opportunity to testify at another hearing.  In a June 2012 statement, the Veteran stated that he did not wish to appear at a hearing.  The case has been reassigned to the undersigned Veterans Law Judge.


FINDINGS OF FACT

1.  Sinusitis was not manifested during the Veteran's active duty service, nor is it otherwise related to service.

2.  Hypertension was not manifested during the Veteran's active duty service or within a year following the conclusion of such service, nor is it otherwise related to service.




CONCLUSIONS OF LAW

1.  Sinusitis was not incurred in or caused by the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).

2.  Hypertension was not incurred in or caused by the Veteran's active duty service, nor may it be presumed to have been incurred in such service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Certain chronic disabilities, such as hypertension, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

Sinusitis

The Veteran's contentions of sinusitis symptoms are not clearly documented in his service records.  However, the Board notes that the service treatment records (STRs) do show that he was treated on several occasions for symptoms variously attributed to tonsillitis, pharyngitis, and upper respiratory infections.  In March 1988, he was evaluated for complaints of sinus blockage of two days' duration; there was sinus pressure over both eyes and post-nasal drainage with mild-moderate redness.  A diagnosis of sinusitis was not given; rather the clinical assessment was upper respiratory infection with sinus congestion.  On June 2006 pre-discharge medical examination, the Veteran reported a history of recurrent sinus infections; radiological findings were negative for evidence of sinusitis.

The Board finds that the contemporaneous STRs presenting competent medical findings and the Veteran's own symptom reports are highly probative evidence concerning that period.  The Board finds that these records reflect that while the Veteran reported sinus symptoms during service and recurrent sinus infections on his 2006 retirement examination, no chronic sinusitis disability manifested during service and the Veteran had no diagnosed chronic sinusitis disability at the time of his retirement from service.

On April 2007 VA treatment, it was noted that the Veteran was being treated for rhinitis (although the records available for review contain no specific findings of such treatment at that time).

On May 2007 VA respiratory examination, the Veteran reported that he was diagnosed with bronchitis and bronchial infections in service.  He reported that he had approximately one to two bronchial infections per year that lasted seven to eight days at a time, with the most recent treatment being an antibiotic approximately 5 years earlier; he reported mainly using over-the-counter cold medications such as Sudafed.  He reported that when he had a bronchial infection, he would have a productive cough with yellow to green sputum.  He reported smoking for a period of one year as a teenager.  Following a physical examination, the diagnosis was a normal pulmonary exam, providing evidence against this claim.

In a November 2007 statement, the Veteran stated that he was treated for sinusitis in March 1988 in service.  He stated that he was currently treating his disability with over -the-counter medications such as Sudafed and Actifed, and a recent infection had been treated with antibiotics.

At the October 2009 videoconference Board hearing, the Veteran testified that he had problems with congestion and headaches in the sinus area during service for which he took over-the-counter medications instead of waiting at sick call to see a doctor.  He testified that this occurred 3 or 4 times a year for about 7 to 8 days at a time, and he was diagnosed with sinusitis in 1988 or 1989.  He testified that, after service, in October 2007, he was prescribed a Z-pack for another episode.  He testified that he had had problems with nasal congestion and frontal headaches from 1988/1989 to the present that he believed was sinusitis.

The Board remanded the matter in December 2009 to afford the Veteran a VA nexus examination.

On February 2010 VA examination, the Veteran complained of episodic sinus congestion and phlegm in the throat; he also reported having sinus infections 3 to 4 times per year that must be treated with antibiotics.  He reported occasional eye burning but denied itching/watery eyes, interference with breathing through the nose, purulent discharge, speech impairment, or chronic sinusitis.  He reported snoring and waking up occasionally with headaches with some daytime hypersomnolence.  He reported no current treatment, but he had previously used Sudafed as needed with good results and no side effects.  

On physical examination, there were no nasal polyps seen; there was mild edema with clear discharge, but without purulent discharge or crusting.  There was no bacterial rhinitis and no nasal obstruction on either side.  There was no obvious septal deviation, no sinus tenderness, and no tissue loss, scarring, or deformity of the nose.  An X-ray of the sinuses showed no evidence of sinusitis.  The Veteran reported a family history of sinus problems with his father.  The diagnosis was episodes of reported acute sinusitis infections, resolved, without residuals found on examination.  An additional diagnosis was overweight with post discharge weight gain of 15-plus pounds.  

In a February 2010 addendum, the examiner noted four medical examination reports in the STRs.  In March 1992 and September 1997, a normal sinus exam was noted.  In December 2003 and January 2006, the Veteran reported that he had no history of sinusitis.

In a June 2010 addendum, there was no change in opinion.  Episodes of reported acute sinusitis infections were resolved without residuals found on examination.  A VA examiner opined that the Veteran does not have a sinus condition/disorder related to treatment and complaints noted in service, and he does not have a sinus disorder which had its onset in service, providing evidence against this claim.

In a July 2010 VA addendum opinion, the examiner was asked to state whether or not the Veteran has a sinus condition that is related to the treatment and complaints noted in service.  The reviewing examiner repeated the opinion given in June 2010.

The 2010 VA examiner and reviewing examiners clearly conclude that the Veteran's alleged current sinusitis disability is not caused by or a result of his military service, as there is no medical evidence of such chronic disability, currently or at any time.  The Board finds that the VA examination report and opinions are highly probative in this case.  They contain a competent medical opinion addressing the pertinent etiological question with a clear conclusion and analytical rationale; it is informed by review of the claims file, interview of the Veteran, and direct medical inspection of the Veteran's disability on appeal.

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson, supra. 

Here, although the Veteran did have documented sinus symptoms during service, and treatment for rhinitis is noted after service, the evidence does not show that such disease, sinusitis, is related to his military service.  The Veteran has been afforded a VA examination in connection with his claim; the examiners provided a negative nexus opinion.  The 2010 VA examiners provided persuasive rationales discussed above that addressed the Veteran's in-service symptom history, his post-service symptom history, and the significance of his specific symptom history and clinical findings.  The examiner's opinions are uncontradicted.  No medical professional has provided any adequate opinion indicating that the Veteran has a current sinusitis disability related to the symptoms during service, nor any opinion indicating that he currently has a sinusitis disability related to the symptoms during service; nor has any medical professional opined (based on the accurate history) that such claimed disability is otherwise related to service.  None of the Veteran's post-service medical records present a medical etiology opinion that the claimed disability is related to the Veteran's military service.

The Board acknowledges that service connection may indeed be granted when a chronic disease or disability is not present in service, but there is no evidence of continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  In accordance with Buchanan, the Board concludes that the lay evidence presented by the Veteran concerning his continuity of symptoms after service is not persuasive.  The June 2006 service retirement examination report shows that the Veteran was medically examined including with regard to his respiratory system.  Such a medical examination presented the Veteran with an opportunity to present any pertinent symptoms for medical evaluation, yet the service retirement examination report shows that while the Veteran reported a history of recurrent sinus infections, radiological findings were negative for evidence of sinusitis.  

The Board finds that the STRs, read together, strongly suggest that service medical professionals did not believe that he had a chronic sinusitis disability at the time of his retirement from active duty service.  The post-service medical records do not reflect any continuity of symptomatology, medical treatment, or other manner of perception of sinus pathology in the years proximately following service.  

As noted above, the Court has indicated that the normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense, supra.  Given the facts that (1) the STRs do not diagnose any chronic sinusitis disability, (2) no such disability was found at retirement, and (3) the medical evidence of record fails to relate any accurately diagnosed sinus disability at any time, the Board finds that the Veteran's statements are afforded low probative value as to the onset and etiology of the claimed disability. 

The Board acknowledges the Veteran's belief that he has a chronic sinusitis disability related to his military service.  However, as he is a layperson, his own assertions as to diagnosis and etiology of a disability are afforded minimal probative value, as there is no evidence of record showing that he has the specialized medical education, training, and experience necessary to render a competent medical opinion as to the diagnosis and etiology of a respiratory disability.  Espiritu, supra; 38 C.F.R. § 3.159(a)(1).  In this case the medical questions presented have been considered and addressed by qualified medical personnel and, as discussed above, the resulting opinions are adverse to the Veteran's claim.  

As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for sinusitis is denied.  See 38 U.S.C.A § 5107.

Hypertension

The Veteran claims entitlement to service connection for hypertension.  He primarily contends that episodes of elevated blood pressure first manifested in service were early signs of the onset of hypertension.  

The Veteran's contentions of hypertension are not clearly documented in his service records.  However, the Board notes that the service treatment records (STRs) do show an elevated blood pressure reading of 156/91 in February 2005, but hypertension was not diagnosed.  On June 2006 pre-discharge medical examination, the blood pressure readings were 138/94, 142/94, and 146/96; hypertension was not diagnosed.

The Board finds that the contemporaneous STRs presenting competent medical findings and the Veteran's own symptom reports are highly probative evidence concerning that period.  The Board finds that these records reflect that while elevated blood pressure readings were noted during service, the Veteran had no diagnosed hypertension at the time of his retirement from service.

On April 2007 initial VA treatment, blood pressure was 129/82.  Six days later, blood pressure was 143/84, and the Veteran reported that prescribed antihypertension medications were taken that day (although the treatment records do not include an antihypertensive in the list of VA or non-VA medications); after the Veteran rested quietly for five minutes, blood pressure was 150/82.  The following day, blood pressure was 150/78; after resting quietly for five minutes, blood pressure was 138/79.  On May 2007 VA treatment, blood pressure was 127/75.  On September 2007 VA treatment, blood pressure was 128/78.  On October 2007 VA treatment, blood pressure was 144/87.  On March 2008 VA treatment, the Veteran reported having elevated blood pressure readings taken at home; a blood pressure reading taken on treatment was 130/86, within normal limits.  On November 2009 nuclear stress test, blood pressure readings were 156/87 at resting and 186/102 when testing; hypertension was noted to be stable and the Veteran was noted to be taking Lisinopril. 

In a November 2007 statement, the Veteran reported having elevated blood pressure readings in February 2005 and June 2006 in service, and in April 2007 after service.

At the October 2009 videoconference Board hearing, the Veteran testified that he began to have some elevated blood pressure readings near the end of his service, in 2005.  He testified that during his June 2006 pre-discharge VA examination he had several high readings and was to return for three additional readings; however, as he was in the process of moving at that time, he was unable to return.  He testified that he had elevated blood pressure readings in April 2007 as well although nothing came of it.  He testified that he was actually diagnosed with hypertension and prescribed mediation about one year after he began seeking VA treatment, in approximately January 2008.  He testified that it took time for him to get reestablished in Ohio after moving there and beginning a new job, which he believed caused a delay in starting him on medication for hypertension.  

The Board remanded the matter in December 2009 to afford the Veteran a VA nexus examination.

On February 2010 VA examination, the examiner noted that hypertension was diagnosed and treatment began in June 2008.  The Veteran reported that he did not adhere to lifestyle modifications which were to include a no-salt-added diet and a weight loss exercise program.  His medications included Atenolol and HCTZ/Lisinopril for blood pressure.  The examiner noted that medications were clearly required for control of the Veteran's hypertension.  On physical examination, blood pressure readings were 140/80 sitting, 140/78 standing, and 138/78 supine.  There was no evidence of hypertensive heart disease or arteriosclerotic complications of hypertension.  A chest X-ray showed no evidence of acute disease.  An EKG revealed a normal sinus rhythm.  The examiner noted that the Veteran's family history included both his mother and father with hypertension.  The diagnosis was hypertension.    

The examiner opined that the Veteran's positive family history of hypertension is as likely as not the cause for his hypertension, diagnosed in 2008.  The examiner found that the previously episodic elevated blood pressures occurred during periods of anxiety, stress, or illness and had no relationship to the Veteran's now diagnosed hypertension.  An additional diagnosis of nonspecific anxiety was noted.  

In a February 2010 addendum, four medical examination reports were noted in the STRs.  In March 1992, blood pressure was 112/72.  In September 1997, blood pressure was 134/74.  In December 2003, blood pressure was 118/74.  In January 2006, the Veteran reported that he had no history of high or low blood pressure.

In a July 2010 VA addendum opinion, the examiner was asked to state whether or not the elevated blood pressure readings noted in service were the possible onset of any current disorder.  After review of the pre-discharge blood pressure readings, a new examiner found that they do in fact show elevation in the blood pressure, yet the examiner concurred with the previous opinion given on February 2010 examination based on the same rationale: hypertension was diagnosed in 2008 and the Veteran has a positive family history of hypertension, which the examiner found to be as likely as not the cause for his hypertension.  The examiner re-stated the previous opinion that previously episodic elevated blood pressure were during periods of anxiety, stress, or illness and had no relationship to the Veteran's now diagnosed hypertension, providing highly probative evidence against the Veteran's claim, outweighing the statements of the Veteran.

Additional VA and non-VA treatment records through 2011 further document the Veteran's hypertension without otherwise presenting any pertinent etiological information or further detail concerning pertinent history. 

The 2010 VA examiners clearly conclude that the Veteran's hypertension is less likely as not caused by or a result of his military service.  The Board finds that the VA examination reports are highly probative in this case.  They contain a competent medical opinion addressing the pertinent etiological question with a clear conclusion and analytical rationale; they are informed by review of the claims file, interview of the Veteran, and direct medical inspection of the Veteran's disability on appeal. 

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson, supra. 

Here, although the Veteran did have documented elevated blood pressure readings during service, and was diagnosed with hypertension following service, the evidence does not show that such disease is related to his military service.  The Veteran has been afforded VA examinations in connection with his claims; the examiners provided a negative nexus opinion.  The 2010 VA examiners provided persuasive rationales discussed above that addressed the Veteran's in-service symptom history, his post-service symptom history, and the significance of his specific symptom history and clinical findings.  The examiner's opinions are uncontradicted.  No medical professional has provided any adequate opinion indicating that the Veteran's hypertension is related to the symptoms during service; nor has any medical professional opined (based on the accurate history) that the claimed disability is otherwise related to service.  As noted above, none of the Veteran's post-service medical records present a medical etiology opinion that hypertension is related to the Veteran's military service.

The Board acknowledges that service connection may indeed be granted when a chronic disease or disability is not present in service, but there is no evidence of continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  In accordance with Buchanan, the Board concludes that the lay evidence presented by the Veteran concerning his continuity of symptoms after service is not persuasive.  The June 2006 service retirement examination report shows that the Veteran was medically examined including with regard to his cardiovascular system.  Such a medical examination presented the Veteran with an opportunity to present any pertinent symptoms for medical evaluation, yet the service retirement examination report shows that the reported symptoms were not diagnosed as hypertension.  

The Board finds that the STRs, read together, strongly suggest that service medical professionals did not believe that he had hypertension at the time of his retirement from active duty service.  The post-service medical records do not reflect any continuity of symptomatology, medical treatment, or other manner of perception of hypertension in the year following service.  

As noted above, the Court has indicated that the normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense, supra.  Given the facts that (1) the STRs do not diagnose hypertension, (2) such disability was not found at retirement, and (3) the first diagnosis of hypertension is not shown until more than one year after service, the Board finds that the Veteran's statements are afforded low probative value as to the onset and etiology of hypertension. 

Additionally, because the Veteran was not diagnosed with hypertension within one year of separation of service, there is no presumption that such disability was incurred during service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The Board acknowledges the Veteran's belief that he has hypertension related to his military service.  However, as a layperson, his own assertions as to diagnosis and etiology of a disability are afforded minimal probative value, as there is no evidence of record showing that he has the specialized medical education, training, and experience necessary to render a competent medical opinion as to the diagnosis or etiology of a cardiovascular disability.  Espiritu, supra; 38 C.F.R. § 3.159(a)(1).  In this case the medical questions presented have been considered and addressed by qualified medical personnel and, as discussed above, the resulting opinions are adverse to the Veteran's claim.  

As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for hypertension is denied.  See 38 U.S.C.A § 5107.

Veterans Claims Assistance Act of 2000 (VCAA)

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

      Duty to Notify

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

By September 2007 letter the Veteran was informed of the information and evidence necessary to warrant entitlement to the benefits sought on appeal and was also advised of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  A January 2010 letter also informed the Veteran of disability rating and effective date criteria.  

In sum, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

Duty to Assist

The VCAA also provides that VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the Veteran's service treatment records (STRs) are associated with the claims file and the Veteran has not identified any pertinent evidence that remains outstanding.  

The RO arranged for VA examinations in February 2010 and sought addendum opinions that were received in June and July 2010.  The examinations are (cumulatively) adequate as the examiners considered the evidence of record and the reported history of the Veteran, conducted thorough examinations of the Veteran, noting all findings necessary for proper adjudication of the matters, and explained the rationale for the opinions offered.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  The Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issues on appeal.  Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

ORDER

The appeal is denied.



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


